       Case 1:20-cv-00012-TS-JCB Document 108 Filed 06/17/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH

YOU “ROLAND” LI, individually and
derivatively on behalf of AKIRIX L.L.C., a
Utah Limited Liability Company; LARRY
LEWIS, an individual; AKIRIX L.L.C., a
Utah Limited Liability Company;
KURIOUS, L.L.C., a Utah Limited Liability
Company; LLC INVESTMENT
HOLDINGS, L.L.C., a Utah Limited
Liability Company,
                                                    MEMORANDUM DECISION AND ORDER
                       Plaintiffs,                  DENYING MOTION FOR ORDER TO
                                                    SHOW CAUSE
v.

JACK LEWIS, an individual,
                                                    Case No. 1:20-CV-12 TS-JCB
                       Defendant,
                                                    District Judge Ted Stewart
INTERNAL REVENUE SERVICE, a Bureau
of the DEPARTMENT OF TREASURY,
UNITED STATES OF AMERICA, a
necessary party,

                       Stakeholder.



AND ALL RELATED CLAIMS.



       This matter is before the Court on Defendant Jack Lewis’s Motion for Order to Show

Cause. For the reasons discussed below, the Court will deny the Motion.

                                        I. BACKGROUND

       This case arises from a dispute between two brothers over an 86% ownership interest in

Akirix, LLC (“Akirix”). Plaintiff Larry Lewis (“Larry”) and Plaintiff Roland Li (“Roland”)

founded Akirix in 2011 and have grown it over the past nine years. Roland is the undisputed




                                               1
         Case 1:20-cv-00012-TS-JCB Document 108 Filed 06/17/20 Page 2 of 4



owner of the remaining 14%. Ed Cameron (“Ed”) is Akirix’s court-appointed Chief Executive

Officer, and Nada Lewis (“Nada”) is Larry’s wife.

         Prior to removal to this Court, this case was before the Second Judicial District Court for

the State of Utah. The state court entered a preliminary injunction (the “Injunction”) and

subsequent orders (“Orders”) that prohibited either party form accessing any of Akirix’s funds

until ownership is established. Following the Injunction and Orders, the Case was removed to

this Court on February 3, 2020.

         On October 10, 2019, the Utah court prohibited any compensation or distribution from

Akirix to the parties or their immediate families. The parties dispute, however, whether the state

court’s prohibition extended to entities controlled by the parties or their immediate families.

         This is Jack’s second motion for an order to show cause before this Court. In Jack’s first

motion, he alleged that monies were paid from Akirix to a company called Midnight

Management Service Group, LLC (“MMSG”)—a company that is operated by Nada—and

MMSG paid Nada a $5,000 monthly salary from those funds. The Court granted the motion as to

the monies paid to Nada, but later granted Plaintiffs’ motion to have those funds sequestered and

to cancel the show cause hearing. Jack now claims that Akirix’s payments to MMSG violated the

state court’s Orders.

                                         II. DISCUSSION

         Civil contempt is remedial in nature and seeks to “compensate for losses sustained by one

party due to another party’s disobedience of a court order and to compel future compliance with

court orders.” 1 “To prevail in a civil contempt proceeding, the [movant] has the burden of

proving by clear and convincing evidence, that a valid court order existed, that the defendant had



1
    Entech Sys., Inc. v. Bhaskar, 72 F. Supp. 2d 1272, 1276 (D. Kan. 1999).


                                                  2
       Case 1:20-cv-00012-TS-JCB Document 108 Filed 06/17/20 Page 3 of 4



knowledge of the order, and that the defendant disobeyed the order.” 2 The defendant is excused

from a civil contempt finding if it can show that it complied with a good-faith, reasonable

interpretation of the order. 3 It is also a defense to a civil contempt claim if the defendant takes all

reasonable steps and substantially complies with the court order. 4

        Jack asserts that Plaintiffs violated the Orders by causing Akirix to pay eight MMSG

invoices because MMSG is completely controlled by Nada. Jack’s motion will be denied for two

reasons.

        First, Jack is before the Court with unclean hands. The Court’s previous decisions make

clear that the Court is unwilling to aid the parties from the consequences of their fraud. 5 This

means that the Court will not afford relief to either party. 6 Therefore, Jack cannot successfully

move the Court for compensation when his unclean hands prevent him from suffering

remediable loss.

        Second, Plaintiffs have demonstrated that they complied with a good-faith, reasonable

interpretation of the Orders. The parties dispute whether the Orders prohibited monetary

exchanges between Akirix and Plaintiff-controlled entities. No written order prohibited such

transfers, but the state Court’s oral ruling is subject to such an interpretation. In relevant part,

Jack’s attorney expressed concern that Akirix’s money was being dispersed to Nada. 7 Jack’s




2
  Reliance Ins. Co. v. Mast Constr. Co., 159 F.3d 1311, 1315 (10th Cir. 1998) (internal citation
omitted).
3
  Spectra Sonics Aviation, Inc. v. Ogden City, 931 F.2d 63, 1991 WL 59369 at *2 (10th Cir.
1991) (unpublished).
4
  Id.
5
  See Docket No. 66, at 10; Docket No. 106, at 6–7.
6
  See Docket No. 66, at 10; Docket No. 106, at 6–7.
7
  See Docket No. 5-112 at 59 (“The part of the other issues, your Honor, is that – the big issue we
have is we have Mr. Lewis’s wife who is just as – just as in this company as he is and money is
getting transferred to her.”).


                                                   3
         Case 1:20-cv-00012-TS-JCB Document 108 Filed 06/17/20 Page 4 of 4



attorney asked the court “I’m assuming the Court is going to say no money is going to be

transferred to [Nada] or any company that she has as well. I’m assuming the Court meant that as

well.” 8 The court answered “Yeah” and said “And at this point I’m going to include in – when I

impose restrictions of Jack Lewis and Larry Lewis, that includes their immediate family

members. Any immediate family member of Jack or Larry Lewis is subject to the same

restrictions that Jack and Larry Lewis are subject to.” 9

          Jack argues that the Court adopted his attorney’s statement that the Orders prohibited

transfers to Plaintiff-controlled companies. Plaintiffs argue that the Orders only restricted

Akirix’s funds from Larry, Jack, and their immediate family, but did not preclude exchanges

between Akirix and Plaintiff-controlled entities. The Court concludes that both interpretations of

the state court’s orders are reasonable and Plaintiffs have complied with their reasonable

interpretation. Thus, there is no need to show cause on this issue.

                                         III. CONCLUSION

          It is therefore

          ORDERED that the Motion for an Order to Show Cause (Docket No. 78) is DENIED.

          DATED June 17, 2020

                                               BY THE COURT:



                                               Ted Stewart
                                               United States District Judge




8
    Id.
9
    See id. at 59–60.


                                                  4
